        Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 1 of 13




 1

 2

 3

 4
                                                                  The Honorable Ronald B. Leighton
 5                                                                Magistrate Judge Theresa L. Fricke

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8      R.M., Individually,
                                                            NO. 18-cv-05387-RBL-TLF
 9                                 Plaintiff,
                                                            DEFENDANTS’ OBJECTIONS TO
10                                 v.                       REPORT AND RECOMMENDATION
                                                            DKT 102
11      STATE OF WASHINGTON, et al.,
                                                            Noted for June 7, 2019
12                                 Defendants.

13
            Defendants respectfully submit the following objections to the Magistrate Judge’s
14
     Report and Recommendation to Deny Defendants’ Summary Judgment Motion Concerning
15
     Qualified Immunity, issued on May 23, 2019. Under both §636 (b)(1)(C) and LCR 72, this
16
     Court must make a de novo determination of those portions of the report to which an objection
17
     has been made. Defendants submit these objections to the Report and Recommendation to
18
     preserve matters for this Court’s review as well as for subsequent review.
19
                      I.       SUMMARY OF DEFENDANTS’ OBJECTIONS
20
            1. The Magistrate Judge’s recommendation to deny Defendant’s summary judgment
21
                motion based on qualified immunity with prejudice should be rejected as
22
                unwarranted and unreasonable at this stage of litigation;
23
            2. Given the Magistrate Judge’s extensive factual recitation in addressing Defendants’
24
                summary judgment motion, the Court’s order must clarify that it has not resolved
25
                any disputed factual issues;
26

       DEFENDANTS’ OBJECTIONS TO                        1                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       REPORT AND RECOMMENDATION                                               7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                              PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 2 of 13




 1            3. The Magistrate Judge erroneously relied on Hayes v. Snyder, 546 F.3d 516 (7th Cir.

 2                 2008), which is not factually analogous, and the Court should reject it as a basis to

 3                 deny Defendants’ summary judgment motion based on qualified immunity;

 4            4. The Magistrate Judge’s Report and Recommendations erroneously concluded that

 5                 the Seventh Circuit Court of Appeals decision in Hayes is the controlling law in this

 6                 case, contrary to Supreme Court and Ninth Circuit rulings.

 7                  II.      OBJECTIONS AND AUTHORITIES FOR OBJECTIONS
 8   A.       Any Denial of Defendants’ Motion Should Be Without Prejudice and Must Not
              Resolve Any Disputed Factual Issues
 9
              As a preliminary matter, the Report and Recommendation to Deny Defendants’
10
     Summary Judgment Motion Concerning Qualified Immunity (“R&R”) invites the Court to deny
11
     the defendants’ Motion for dismissal based on qualified immunity with prejudice, and to “hold
12
     that for purposes of qualified immunity analysis, the defendants conduct in evaluation and
13
     treatment of plaintiff concerning his Peyronie’s disease violated a clearly establish right.” See
14
     Dkt 102 (hereafter “R&R”) at 31:21-23.                   For the reasons discussed herein, Defendants 1
15
     disagree that their Motion should be denied on qualified immunity grounds, and respectfully
16
     request that the Court grant the defendants’ Motion for Summary judgment on the basis that
17
     defendants are entitled to qualified immunity.
18
              Importantly, however, even if the Court denies Defendants’ summary judgment motion
19
     on qualified immunity grounds, that denial should be without prejudice. As the Court correctly
20
     noted in the R&R, a qualified immunity analysis requires the Court to consider a certain amount
21
     of factual granularity. See R&R at 22:12-14. Such an analysis of facts is necessary because the
22
     legal issue underlying a qualified immunity analysis – whether the state of the law at the time of
23
     the incident provided “fair warning” to defendants that their alleged conduct was
24
              1
               In footnote 2 of the R&R, the Magistrate Judge identified all of the defendants as current employees of
25   the State of Washington. Two of the defendants - Sheri Malakhova, MD, and Dale Robertson, PA-C - were
     independent contractors for the State of Washington at the time of the events at issue in this case, and not employees.
26   Some of the other defendants were at the time but are no longer State of Washington employees.

       DEFENDANTS’ OBJECTIONS TO                                    2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                   Torts Division
       REPORT AND RECOMMENDATION                                                             7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                            PO Box 40126
                                                                                             Olympia, WA 98504-0126
                                                                                                  (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 3 of 13




 1   unconstitutional - depends necessarily on the nature of the “incident” and the nature of the

 2   “conduct.” In denying summary judgment motion at an early stage of litigation, the Court

 3   necessarily must consider these issues based on a universe of facts that have not been fully

 4   developed by virtue of the discovery process. 2

 5           In concluding that genuine issues of material fact exist that preclude summary judgment

 6   on qualified immunity in the present case, the R&R references several allegations of the plaintiff

 7   asserted in his own pleadings and self-serving declarations. For example, in concluding that

 8   qualified immunity does not apply, the R&R cites to Plaintiff’s own declaration in stating

 9   that “Plaintiff repeatedly reported the painful symptoms of the disease as well as the deformity,

10   plaques and nodules, and at various points complained of urinary issues from July 2014 to early

11   2015, when he was transferred to a different prison.” See R&R at 25:20-22. However, the

12   Defendants strongly deny the nature and extent of Plaintiff’s purported complaints, many of

13   which are not supported by corroborating evidence. Defendants have not yet had the opportunity

14   to take the deposition of the Plaintiff or conduct other discovery with respect to these

15   issues. The providers to whom Plaintiff allegedly reported these symptoms have not yet

16   testified. It is notable that, in many of the qualified immunity cases referenced by the Court,

17   the Court makes reference to facts and testimony developed in discovery in determining whether

18   dismissal based on qualified immunity grounds is appropriate. See, e.g., Hayes v. Snyder, 546

19   F.3d 516 (7th Cir. 2008). Defendants respectfully request that the parties should be permitted to

20   revisit this issue on a dispositive motion following the close of discovery. If, based on the facts

21   known at that time, the Court concludes (for instance) that no reasonable fact-finder could find

22   that a reasonable officer would know that their conduct was unlawful under the circumstances,

23

24           2
               Defendants note that they dispute numerous facts alleged by the plaintiff and adopted by the Court
     in the analysis contained in the R&R. Given the obligation of the Court to review the facts in the light most
25   favorable to the non-moving party on a summary judgment motion, defendants do not engage in a point-by-
     point rebuttal of facts for the purpose of the present Objections. Defendants specifically reserve the right to
26   challenge any factual allegations pursuant to future motion practice, and at the time of trial.

       DEFENDANTS’ OBJECTIONS TO                               3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                              Torts Division
       REPORT AND RECOMMENDATION                                                        7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                       PO Box 40126
                                                                                        Olympia, WA 98504-0126
                                                                                             (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 4 of 13




 1   then summary judgment would be appropriate. See Bonivert v. City of Clarkson, 883 F.3d 865,

 2   871-72 (9th Circ. 2018).

 3          Moreover, even if the Defendants’ motion for dismissal on qualified immunity is denied

 4   by the Court at this stage, it is important to recognize that all disputed issues of fact remain open

 5   questions at the time of trial. Any denial of the Motion must not purport to resolve any factual

 6   issues. As the R&R correctly points out, on a motion for summary judgment the Court is not

 7   permitted to weigh evidence or decide credibility. See R&R at 21:1-2, citing Anderson v. Liberty

 8   Lobby, Inc., 477 U.S. 242, 255 (1986). The weight of evidence is a jury question, and the factual

 9   determinations made by the jury are relevant not only to the merits of the §1983 claim, but to

10   the issue of whether qualified immunity itself applies. See Morales v. Fry, 873 F.3d 817, 822-

11   23 (9th Cir. 2017) (observing that if a qualified immunity case goes to trial because genuinely

12   disputed issues of material fact remain, then the qualified immunity from suit is transformed into

13   a defense). While the Court appropriately views the facts in the light most favorable to the non-

14   moving party at the time of summary judgment, the jury’s ultimate factual determinations may

15   or may not ultimately support a qualified immunity defense.

16          Accordingly, even if in the present case the Defendants’ motion for summary judgment

17   on qualified immunity is denied on the basis of existing issues of material fact, Defendants

18   respectfully request that the Court decline to follow R&R’s recommendation to “hold that for

19   purposes of qualified immunity analysis, the defendants’ conduct in evaluation and treatment of

20   plaintiff concerning his Peyronie’s disease violated a clearly established constitutional

21   right.” See R&R at 31:21-23. Issues relevant to determining the first prong of plaintiff’s

22   assertion that qualified immunity does not apply – including the nature of the conduct,

23   evaluation, and treatment, the underlying considerations governing that conduct, and the actual

24   complaints made by the plaintiff and what the defendants knew – all represent disputed issues

25   of fact to be decided by a jury. Morales, 873 F.3d at 824 (referring to special interrogatories to

26   the jury in the context of a qualified immunity defense). Based on the jury’s factual findings on

       DEFENDANTS’ OBJECTIONS TO                          4                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       REPORT AND RECOMMENDATION                                                 7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 5 of 13




 1   these issues, the defendants must be permitted to argue that no clearly established law put the

 2   defendants on notice that their conduct was unlawful or violated a clearly established right, for

 3   the purpose of qualified immunity analysis. See Morales, 873 F.3d at 823-27 (“[w]hen there are

 4   disputed factual issues that are necessary to a qualified immunity decision, these issues must first

 5   be determined by the jury before the court can rule on qualified immunity. The issue can be

 6   raised in a [Federal Rule of Civil Procedure] Rule 50(a) motion at the close of evidence.”) (citing

 7   to Ninth Circuit Model Civil Jury Instruction 9.37 (2017)).

 8          Based on the above, Defendants respectfully request that, should Defendants’ motion for

 9   summary judgment on qualified immunity be denied, it be denied without prejudice, and without

10   resolving or purporting to resolve any factual issues relevant to either the qualified immunity

11   defense, or the Plaintiff’s underlying §1983 or medical negligence claims.

12   B.     Hayes v. Snyder is Not Analogous and Therefore Not Controlling as a Basis to Deny
            Defendants’ Summary Judgment Motion Based on Qualified Immunity
13
            In the R&R, the Court opines that “The closest case law existing at the time of
14
     events…that should have put the defendants on notice -- for purposes of qualified immunity --
15
     is from the United States Court of Appeals for the Seventh Circuit”…. Hayes v. Snyder, 546
16
     F.3d 516 (7th Cir. 2008). See R&R at 23:13-15. The Court utilizes this case to conclude that
17
     “although there are no cases with precisely the same facts, there is substantial analogous
18
     authority such that the state of the law at the time of the incidents in question provided fair
19
     warning to the defendants that their allege conduct was unconstitutional.” Id. at 23:7-
20
     8. However, the Court’s reliance on Hayes is misplaced because it is not analogous and should
21
     not be a basis to deny defendants’ summary judgment on qualified immunity.
22
            In Hayes, the inmate was seen by Dr. Hamby along with other medical providers and
23
     was noted to complain of cysts and growths on his testicles causing muscle cramps compressing
24
     his testicles and excruciating pain. See Hayes, 546 F.3d at 518. He also could not urinate
25
     without extraordinary measures. Id. During its analysis, the Hayes court held that “A claim of
26

       DEFENDANTS’ OBJECTIONS TO                          5               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       REPORT AND RECOMMENDATION                                                7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 6 of 13




 1   deliberate indifference to a serious medical need contains both an objective and subjective

 2   component.” Id. at 522. The court did not hold, nor has Plaintiff argued, that a denial of a

 3   referral to a medical expert is always a violation of constitutional rights.

 4          For the objective component, the Hayes court relied on Gutierrez v. Peters, 111 F.3d

 5   1364, 1373 (7th Cir. 1997), and determined that the objective component was met if a serious

 6   medical need existed where the condition featured “chronic and substantial pain.” Hayes, 546

 7   F.3d at 523. Taking the facts most favorable to Plaintiff here, he “began experiencing

 8   intermittent dull throbbing pain during the day” and “sometimes there would be some pain at the

 9   tip of his penis.” See R&R at 3:14-16. He also had pain with nightly erections. Id. at 3:18-

10   19. However, he had no issues with urination. Id. at 7:20-21. A few months later, Plaintiff

11   described his condition as “painful with erection…. and unable to masturbate.” Id. at 8:3-

12   5. During the entire course of treatment, even if taken in the light most favorable to Plaintiff,

13   the most pain plaintiff complained of was “severe pain with nocturnal erections.” Id. at 8:21-

14   22; 9:1; 9:11; 10:23; and 11:14. In addition, by 2017, Plaintiff again denied any interference

15   with urinary stream or function. Id. at 11:22. Based on these facts, there can be no finding

16   consistent with the Hayes analysis of chronic or substantial pain to establish the objective

17   component since the only severe pain he had was with erections, and erections are avoidable. He

18   never had unavoidable substantial or chronic pain as required by the Hayes court.

19          Likewise, the facts at issue in Plaintiff’s case also do not establish the subjective

20   component required by the Hayes court. For the subjective component, the Hayes court held

21   that it was met because a “jury could find that the relevant officials knew of the serious medical

22   condition but intentionally or recklessly disregarded it.” See Hayes, 546 F.3d at 523. In Hayes,

23   the treating physician Dr. Hamby was deposed and admitted that he did not refer the patient to

24   the urologist and treat his pain despite recommendations from other providers because he did

25   not have the proper paperwork, not because he used his medical judgment to determine it was

26   not needed. Id. at 524. He also admitted that he refused to medicate inmate Hayes for pain,

       DEFENDANTS’ OBJECTIONS TO                          6                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       REPORT AND RECOMMENDATION                                                 7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 7 of 13




 1   despite there being a policy in place to do so, because “no pain experienced by any prisoner ever

 2   warrants prescription-strength painkillers.” Id. at 525. The Hayes court also concluded from

 3   Dr. Hamby’s deposition testimony that a jury could find that he was “hostile and dismissive to

 4   Hayes’ needs.” Id.

 5           With Plaintiff in this case, the Court is aware and acknowledges that he was correctly

 6   diagnosed with Peyronie's disease at this first visit on July 31, 2014. See R&R at 4:5-6. The

 7   medical literature at the time indicated that “there was no definitive treatment or cure for this

 8   condition.” Id. at 5:13-14. Despite the literature available at the time, Plaintiff was prescribed

 9   Trental for 180 days, which was first on the list of drugs for this condition in the literature. Id.

10   at 8:7-9.

11           Even taking the facts most favorable to Plaintiff under the objective analysis in Hayes,

12   he was not suffering from chronic and substantial pain. Further, Plaintiff has failed to provide

13   evidence to show: (1) that the treatment provided was inconsistent with the literature for this

14   diagnosis, (2) that Trental was a “medically unacceptable” treatment under the circumstances,

15   or (3) that failure to refer by itself is a constitutional violation.

16           Similarly, under the subjective analysis in Hayes, at no time has there been any factual

17   assertions that the medical providers believed systemically that no prisoner should receive

18   prescription-strength pain medication, that they were hostile towards plaintiff, or that they were

19   dismissive to his complaints. Rather, the evidence is that the CRC used medical judgment based

20   on the known diagnosis and the information available to conclude that a referral to a urologist

21   was not required at that time. Therefore, Hayes should not be controlling as a basis to deny

22   Defendants’ summary judgment motion based on qualified immunity.

23   C.      Contrary to Supreme Court and Ninth Circuit Law, the Magistrate Judge Erred in
             Relying on a Single Seventh Circuit Case to Deny Defendants Qualified Immunity
24
             The long standing rule for a plaintiff to defeat a defendant’s assertion of qualified
25
     immunity is that the plaintiff must succeed in showing both: (1) that the official violated a
26

       DEFENDANTS’ OBJECTIONS TO                             7               ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       REPORT AND RECOMMENDATION                                                   7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                  PO Box 40126
                                                                                   Olympia, WA 98504-0126
                                                                                        (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 8 of 13




 1   statutory or constitutional right, and (2) that the right was ‘clearly established’ at the time of the

 2   challenged conduct.’ ” Wood v. Moss, 134 S. Ct. 2056, 2066–67 (2014) (quoting Ashcroft v. al-

 3   Kidd, 563 U.S. 731, 735 (2011)); Nelson v. City of Davis, 685 F.3d 867, 875 (9th Cir. 2012).

 4           Respectfully, Defendants object to the Magistrate Judge’s conclusion in the R&R that

 5   plaintiff met both prongs of this test. See Section A, supra, at p. 4-5 for Defendants’ discussion

 6   related to the first prong of the test. To establish the second prong, plaintiff must point to prior

 7   case law that articulates a constitutional right sufficiently clear that every reasonable official

 8   would have understood that what he is doing violates that right. Ashcroft, 563 U.S. at 741

 9   (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)); Sharp v. Cty. of Orange, 871 F.3d

10   901, 911 (9th Cir. 2017). To achieve this level of notice, the prior precedent must be

11   ‘controlling’ – from the Ninth Circuit or Supreme Court – or otherwise be embraced by a

12   ‘consensus’ of courts outside the relevant jurisdiction. Wilson v. Layne, 526 U.S. 603, 617

13   (1999); Sharp, 871 F.3d at 911.

14           The qualified immunity standard “gives ample room for mistaken judgments” by

15   protecting “all but the plainly incompetent and those who knowingly violate the law.” Hunter

16   v. Bryant, 502 U.S. 224, 229 (1991)(quoting Malley v. Briggs, 475 U.S. 335, 343 and 341

17   (1986)). An official is entitled to qualified immunity unless existing case law “squarely

18   governs” the case. Mullenix v. Luna, 136 S. Ct. 305, 309 (2015).

19           The United States Supreme Court has specifically and repeatedly admonished the Ninth

20   Circuit for erroneously defining “clearly established law” at too high a level of generality. City

21   and Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct 1765, 1776, (2015); Lopez v. Smith,

22   574 U.S. 1, 4 (2014); Ashcroft, 563 U.S. at 742. The Supreme Court has also repeatedly

23   instructed that the lower courts must examine “whether the violative nature of particular

24   conduct is clearly established” by controlling precedent. Mullenix, 136 S. Ct. 305, 308, (per

25   curiam)(quoting Ashcroft, 563 U.S. at 742).

26

       DEFENDANTS’ OBJECTIONS TO                           8                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       REPORT AND RECOMMENDATION                                                  7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                 PO Box 40126
                                                                                  Olympia, WA 98504-0126
                                                                                       (360) 586-6300
        Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 9 of 13




 1   Here, the Magistrate Judge acknowledged that “there are no cases with precisely the same facts”

 2   in the Ninth Circuit at the time of the incidents alleged by plaintiff. See R&R at 23:6-8. Her

 3   honor then relied on a Seventh Circuit case, Hayes v. Snyder, 546 F.3d 516 (7th Cir. 2008)

 4   because she found it was “the closest case law existing at the time of the events in this case that

 5   should have put the defendants on notice – for purposes of qualified immunity – that their

 6   alleged conduct was unconstitutional.” See R&R at 23:5-15.

 7          A single case from a different Circuit simply does not satisfy Supreme Court and Ninth

 8   Circuit Court’s requirement that out-of-circuit “controlling” precedent must be one that is

 9   embraced by a “consensus” of courts outside the relevant jurisdiction. Sharp, 871 F.3d at 911.

10   There are no controlling cases from the Supreme Court, the Ninth Circuit or by out-of-circuit

11   consensus that applies to the instant case. Consequently, Plaintiff cannot defeat Defendants’

12   qualified immunity because he cannot meet the second prong of the test. On this basis,

13   respectfully this Court must reject the Magistrate Judge’s recommendation and find that all of

14   the defendants are entitled to qualified immunity from plaintiff’s lawsuit.

15          The Magistrate Judge identified two Ninth Circuit cases which her honor described as

16   “clearly established Ninth Circuit precedent that a delay or denial of medical care due to

17   inadequate treatment may constitute deliberate indifference under the Eighth Amendment.” See

18   R&R at 29:21 - 30:8. Her honor recognized, however, that these cases were factually dissimilar

19   from the instant case. Id. at 29:22. In the first case, Ortiz v. City of Imperial, 884 F.2d 1312,

20   1313 (9th Cir. 1989), prison medical personnel ignored a prisoner’s head injury and instead

21   treated him as though he had alcohol withdrawal symptoms, with the prison doctor prescribing

22   sedatives over the phone that were inappropriate for his head injuries and without doing a

23   physical examination. Plaintiff here was never in a medical emergency situation. He was being

24   treated for the correct disease and did not suffer from emergent medical complications. Ortiz

25   is not analogous and, respectfully, the Court should reject the Magistrate Judge’s

26

       DEFENDANTS’ OBJECTIONS TO                         9                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       REPORT AND RECOMMENDATION                                                7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
        Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 10 of 13




 1   recommendation that this case represents controlling law in plaintiff’s situation on the issue of

 2   whether any defendant unconstitutionally delayed plaintiff’s treatment.

 3           Similarly, the second case cited in the R&R, Tenore v. Goodgame, No. 2:11-cv-1082

 4   WSB CKD P, 2014 WL 496697 (E.D. Cal 2014) is equally inapplicable to plaintiff’s case. In

 5   Tenore, prison medical personnel may have misdiagnosed a prisoner’s ailment multiple times

 6   and, as a result, prescribed wrong medication to him multiple times which was why the

 7   medication he received was ineffective. In contrast, Plaintiff here was diagnosed with the

 8   correct disease at his first medical visit on July 31, 2014, and does not allege that he was ever

 9   prescribed wrong medication. Respectfully, the Court should also reject the Magistrate Judge’s

10   recommendation that this case is controlling law on the issue of an unconstitutional delay in

11   plaintiff’s treatment.

12           The R&R additionally relies on Hoptowit v. Ray, 682 F.2d 1237 (9th Cir. 1982), Ortiz,

13   supra, Toussaint v. McCarthy, 801 F.2d 1080 (9th Cir. 1986) and Snow v. McDaniel, 681 F.3d

14   978 (9th Cir. 2012) as controlling law giving notice to the defendants that they were required

15   to refer plaintiff for an outside urology consultation because in-house prison medical staff was

16   not competent to examine, diagnose and treat plaintiff’s Peyronie’s disease. See R&R at 30:9

17   – 31:2. In Hoptowit and Tousaint, the Ninth Circuit Court addressed systematic failures in each

18   States’ prison system, including criticizing how the prison medical clinics were managed as a

19   whole. Plaintiff has not alleged any mismanagement of the prison medical clinics he used nor

20   alleged that any defendant was incompetent to examine, diagnose or treat him.

21           Snow, supra, the last case referenced in the R&R is also patently dissimilar to plaintiff’s

22   case. In Snow, prison medical doctors failed to authorize joint replacement surgery for a death

23   row inmate whose hip disease had reached a point where he could barely walk and the NSAID

24   pain medication the doctors prescribed were rapidly increasing his creatinine levels. Plaintiff

25   here has not alleged any inability to perform his activities of daily living or submitted evidence

26

       DEFENDANTS’ OBJECTIONS TO                         10               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       REPORT AND RECOMMENDATION                                                7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 11 of 13




 1   showing that Trental was a medically unacceptable treatment under his circumstances.

 2   Respectfully, the court should reject the Magistrate Judge’s recommendations on this issue.

 3   D.       In 2016, Midway Through the Relevant Period, the Ninth and Sixth Circuits Held
              Defendants’ Actions Were Constitutional and Merited Qualified Immunity
 4
              The R&R alluded to the potential that if the facts are fully developed through discovery,
 5
     this case could be interpreted to fit the “obvious” category. See R&R at 23:9-10. Such a
 6
     conjecture is not a basis for denying qualified immunity and should be struck from the order.
 7
     Moreover, it is unlikely that this case will turn out to be that rare “obviously unconstitutional”
 8
     case because midway through the relevant time period of Plaintiff’s claim, the Ninth Circuit
 9
     issued its ruling in Hamby v. Hammond, 821 F.3d 1085 (9th Cir. 2016)(filed May 2, 2016),
10
     which held that qualified immunity applied in situations where prison medical providers chose
11
     a more conservative, non-surgical approach to medical treatment and declined to refer the
12
     prisoner for surgical evaluation despite knowing the prisoner was experiencing chronic pain.
13
     Hamby, 821 F.3d at 1093. Around the same time, on June 6, 2016, the Sixth Circuit Court of
14
     Appeals affirmed a decision granting qualified immunity in a situation virtually identical to the
15
     instant case where the prisoner, who was diagnosed with Peyronie’s disease and experienced
16
     intermittent pain in his penis, received conservative medical treatment using the same drug,
17
     pentoxifylline, and was not referred for evaluation. Odom v. Corizon, Inc., No. 1:14-CV-606,
18
     2015 WL 5749532 (W.D. Mich. Sept. 30, 2015), affirmed 6th Cir., # 15-2254, June 6, 2016. 3
19
     In other words, during the timeframe of this case, controlling law developed in the Ninth Circuit
20
     and elsewhere upholding qualified immunity for prison medical providers in circumstances
21
     similar to that faced by the Defendants here.
22

23

24
              3
                The court can get an overview of Peyronie’s disease by reviewing the referenced information attached in
25   Odom v. Corizon, Inc., 2015 WL 5749532 (Signed Sept. 30, 2015) at fn. 1 (Peyronie’s disease “is the development
     of fibrous scar tissue inside the penis that causes curved, painful erections.” See Peyronie’s Disease, available at
26   http://www.mayoclinic.org/diseases-conditions-disease/basics/definition con-20028765).

       DEFENDANTS’ OBJECTIONS TO                                 11                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                 Torts Division
       REPORT AND RECOMMENDATION                                                           7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                                          PO Box 40126
                                                                                           Olympia, WA 98504-0126
                                                                                                (360) 586-6300
       Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 12 of 13




 1                                     III.    CONCLUSION

 2         For the reasons stated above, Defendants respectfully request that this Court reverse the

 3   recommendations made by the Report and Recommendations and instead grant the Defendants’

 4   Motion for Summary Judgment based on qualified immunity.

 5         DATED this 6th day of June, 2019.

 6
                                              ROBERT W. FERGUSON
 7                                            Attorney General

 8                                            s/ Michelle Hitomi Hansen
                                              MICHELLE HITOMI HANSEN, WSBA No. 14051
 9                                            Assistant Attorney General
                                              7141 Cleanwater Drive SW
10                                            PO Box 40126
                                              Olympia, Washington 98504-0126
11                                            Tel: (360) 586-6300
                                              E-mail: michelleh3@atg.wa.gov
12                                            Fax: (360) 586-6655
                                              Attorneys for Defendants State of Washington,
13                                            Allbert, Berglin, Lopez de Castilla, Edwards, Fetroe,
                                              Hammond, Kenney, Keppler, Kroha, Larsen,
14                                            Longano, Moore, Neisner, Newlon, Palmer, Remy,
                                              Reyes, Smith, Sawyer and Stanbury
15
                                              s/Rhianna M. Fronapfel
16                                            (signature authorized by email dated
                                              June 6, 2019)
17                                            Rhianna M. Fronapfel, WSBA #38636
                                              Bennett Bigelow & Leedom, P.S.
18                                            601 Union Street, Ste 1500
                                              Seattle, WA 98101-1363
19                                            rfronapfel@bbllaw.com
                                              Attorney for Defendant
20                                            Dale Robertson, PA-C

21                                            s/Ketia Wick (signature authorized by
                                              email dated June 6, 2019)
22                                            Ketia B. Wick
                                              FAVROS Law
23                                            701 5th Avenue, Ste 4750
                                              Seattle, WA 98104
24                                            ketia@favros.com
                                              Attorneys for Defendant
25                                            Sheri Malakhova, MD

26

       DEFENDANTS’ OBJECTIONS TO                       12               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       REPORT AND RECOMMENDATION                                              7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                             PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
        Case 3:18-cv-05387-RBL-TLF Document 103 Filed 06/06/19 Page 13 of 13




 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 6th day of June, 2019, I caused to be electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system and caused to be
     served a copy of this document on all parties or their counsel of record on the date below as
 4
     follows:
 5
            Attorneys for Plaintiff:
 6                                                                Attorney for Defendant
            Michael Kahrs, Esq.                                   Dale Robertson, PA-C:
 7          Kahrs Law Firms, P.S.
            2208 NW Market St., Suite 414                         Rhianna M. Fronapfel
 8          Seattle, WA 98107                                     Bennett Bigelow & Leedom, P.S.
            mike@kahrslawfirm.com                                 601 Union Street, Ste 1500
 9                                                                Seattle, WA 98101-1363
            Dan N. Fiorito III                                    rfronapfel@bbllaw.com
10          Law Office of Dan N. Fiorito III
            844 NW 48th Street                                    Attorneys for Defendant
11          Seattle, WA 98107                                     Sheri Malakhova, MD:
            dan@danfiorito.com
12                                                                Ketia B. Wick
                                                                  FAVROS Law
13                                                                701 5th Avenue, Ste 4750
                                                                  Seattle, WA 98104
14                                                                ketia@favros.com

15
            DATED this 6th day of June, 2019.
16
                                                  ROBERT W. FERGUSON
17                                                Attorney General
18
                                                  s/Michelle Hitomi Hansen
19                                                MICHELLE HITOMI HANSEN, WSBA No. 14051
                                                  Assistant Attorney General
20                                                Attorneys for Defendants State of Washington,
                                                  Allbert, Berglin, Lopez de Castilla, Edwards,
21                                                Fetroe, Hammond, Kenney, Keppler, Kroha,
                                                  Larsen, Longano, Moore, Neisner, Newlon, Palmer,
22                                                Remy, Reyes, Smith, Sawyer and Stanbury

23

24

25

26

       DEFENDANTS’ OBJECTIONS TO                         13               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       REPORT AND RECOMMENDATION                                                7141 Cleanwater Drive SW
       DKT 102 NO. 18-cv-05387-RBL-TLF                                               PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
